     Case 3:20-cv-01478-MMA-BGS Document 17 Filed 12/02/20 PageID.71 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    CHRIS LANGER,                                        Case No. 20-cv-1478-MMA (BGS)
12                                        Plaintiff,
                                                           ORDER GRANTING PARTIES’
13    v.                                                   JOINT MOTION TO DISMISS
14    IMPERIAL MARKET INVESTORS,
                                                           [Doc. No. 16]
      LLC, and AUTOZONE WEST LLC,
15
                                      Defendants.
16
17
18         The parties have filed a joint motion to dismiss the action with prejudice pursuant
19   to Federal Rule of Civil Procedure 41(a)(1). See Doc. No. 16. Good cause appearing, the
20   Court GRANTS the parties’ joint motion and DISMISSES this action with prejudice.
21   Each party shall bear its own attorneys’ fees and costs. The Court DIRECTS the Clerk
22   of Court to terminate this action in its entirety.
23         IT IS SO ORDERED.
24
25   Dated: December 2, 2020
26
27
28

                                                       1
                                                                              20-cv-1478-MMA (BGS)
